Citation Nr: 0210784	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  99-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated in July 1972, which reduced the 
veteran's service-connected residuals of a shell fragment 
wound of the right lung from 40 to 20 percent disabling.  

2.  Whether there was clear and unmistakable error (CUE) in a 
rating decision dated in July 1972, which failed to grant a 
total disability rating based on unemployability due to 
service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1964 to May 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO).  

In his May 2002 written argument, the veteran's 
representative addressed the issue of CUE in the December 
1991, rating decision as to the effective date for granting 
TDIU.  This matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has fully developed all evidence 
necessary for the equitable disposition of the claims.   

2.  By a January 1970, rating action, the RO granted service 
connection for residuals of a shell fragment wound of the 
right lung, and assigned a 40 percent evaluation.  

3.  In a July 1972, rating action, the RO reduced the rating 
of the service-connected residuals of a shell fragment wound 
of the right lung to 20 percent, and denied the veteran's 
claim for entitlement to TDIU.  

4.  The actions taken by the RO in the July 1972, rating 
action were supported by the evidence then of record, and it 
is not shown that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.  


CONCLUSIONS OF LAW
1.  The rating action of July 1972, which reduced the rating 
for the veteran's residuals of a shell fragment wound of the 
right lung from 40 to 20 percent did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.105 (2001).  
2.  The rating action of July 1972, which denied TDIU did not 
contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 3.105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 [the VCAA], which 
was enacted during the pendency of this appeal, provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance includes making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  The Secretary may defer 
providing assistance pending the submission by the claimant 
of essential information missing from the application. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp.2001)).  

In this case, the veteran does not contend that additional 
evidence exists, and the Board has not identified any such 
evidence.  There is no indication that the veteran needed to 
be informed of what he needed to do to substantiate his 
claim.  Indeed, the nature of a CUE claim would preclude 
consideration of additional evidence under most, if not all, 
circumstances, since only evidence of record at the time of 
the challenged decision may be considered.  In determining 
whether CUE existed in a prior rating decision, a review of 
the law and evidence which was before the rating board "at 
that time" must be undertaken.  38 C.F.R. § 3.104(a) (2001).  
A determination that there was 'clear and unmistakable error' 
must be based on the record that existed at the time of the 
prior decision."  Russell v. Principi, 3 Vet. App. 310 
(1992).  Subsequently developed evidence is not applicable.  
See Porter v. Brown, 5 Vet. App.  233, 235-236 (1993).  
Moreover, the veteran and his representative have been 
accorded ample opportunity to present argument in support of 
his claim of CUE.  Moreover, the notice provisions of the 
VCAA have been met inasmuch as the veteran and his 
representative have been informed by the statement of the 
case (SOC) and supplemental statements of the case (SSOC) of 
the governing law and regulations in this case.  In addition, 
the veteran has been afforded hearings in conjunction with 
these claims.  Thus, the duties to notify and to assist have 
been accomplished to the extent deemed appropriate.  

Thus, although the RO did not readjudicate this case after 
the VCAA enactment, it is the determination of the Board that 
there is no resultant prejudice to the veteran.  Generally 
see Livesay v. Principi, 15 Vet. App. 165 (2001

The veteran claims that the July 1972, rating decision by the 
RO which reduced his 40 percent disability rating to 20 
percent for residuals of a shell fragment wound of the right 
lung, and which denied TDIU, contains clear and unmistakable 
error.  He argues by way of statements and hearing testimony, 
that the RO had no reason to reduce his rating, that he was 
not informed of the reasons for the reduction, that the 
examination on which the reduction was based did not show 
FEV's (Forced Expiratory Volumes), that the RO failed to 
properly evaluate the evidence, and that if he had not been 
reduced, he would have met the criteria for TDIU.  He has 
argued that his work records were not considered, that a VA 
March 1972 report of contact was not considered, and that a 
report from a VFW service officer was not considered.  He 
also claims that he should have been granted TDIU since he 
was not employable.   

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of CUE, as 
provided in 38 C.F.R. § 3.105 of this part. 38 C.F.R. § 
3.104(a) (2001). The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has provided that if a claimant wishes to reasonably raise 
CUE "there must be some degree of specificity as to what the 
alleged error is and, unless it is the kind of error...that, 
if true, would be clear and unmistakable error on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error...."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993). The Court continued to 
state that:

"If a claimant-appellant wishes to reasonably raise clear and 
unmistakable error there must be some degree of specificity 
as to what the alleged error is and, unless it is the kind of 
error...that, if true, would be clear and unmistakable error 
on its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
clear and unmistakable error claim is undoubtedly a 
collateral attack, the presumption is even stronger." Id.

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo at 44; see 
also Russell, supra.  Furthermore, any breach by VA of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error because such a breach creates only an 
incomplete record rather than an incorrect one.  Caffrey v. 
Brown, 6 Vet. App. 377, 383-384 (1994).  

In order to determine whether the July 1972, rating action 
contained CUE, the Board reviews the evidence that was before 
the RO at the time.  38 C.F.R. § 3.104(a).  A determination 
that there was CUE must be based on the record and the law 
that existed at the time of the prior decision.  Thus, the 
Board cannot apply hindsight to any RO determination in July 
1972, in determining whether CUE existed.  


Reduction from 40 to 20 percent for Residuals of a Shell 
Fragment Wound of the Right Lung.

In 1972, the veteran was assigned a 20 percent rating under 
diagnostic code 6818, since repealed, which pertained to 
injuries of the pleural cavity, including gunshot wounds.  
That code provided that moderate disability with a bullet or 
missile retained in the lung, with pain or discomfort on 
exertion; or with scattered rales or some limitation of 
excursion of diaphragm or low chest expansion, merited a 20 
percent rating.  The 40 percent rating contemplated 
moderately severe injury with pain in chest and dyspnea on 
moderate exertion (exercise tolerance test), adhesions of 
diaphragm, with excursions restricted, moderate myocardial 
deficiency, and one or more of the following: thickened 
pleura, restricted expansion of lower chest, compensating 
contralateral emphysema, deformity of chest, scoliosis, 
hemoptysis at intervals.  A 60 percent rating was assignable 
if the evidence showed a severe injury with tachycardia, 
dyspnea or cyanosis on slight exertion, adhesions of 
diaphragm or pericardium with marked restriction of 
excursion, or poor response to exercise. When residuals were 
totally incapacitating a 100 percent schedular rating was 
warranted.  38 C.F.R. § 4.97, Code 6818 (1972).

According to the law in effect in 1972, and now, in order for 
VA to reduce certain service-connected disability ratings 
which have continued for 5 years or more at the same level, 
the requirements of 38 C.F.R. § 3.344(a) and (b) must be 
satisfied, such that there must be evidence of material 
improvement that is reasonably certain to be maintained, and 
if there is any doubt, the rating in effect will continue. 

38 C.F.R. § 3.105(e), in effect at the time of the RO rating 
decision in July 1972, and now, provided that where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (h) of this section, if 
additional evidence is not received within that period, a 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires. 38 C.F.R. § 
3.105(e).  

The Board notes that 38 C.F.R. §§ 3.344(a) and (b) regarding 
reduction of disability ratings based on evidence showing 
material and sustained improvement of the disability (as in 
effect in July 1972 and at present), and 38 C.F.R. § 3.105 
(e) do not apply in this case because, at the time of the 
July 1972 RO reduction, the 40 percent disability rating had 
been in effect for less than 5 years (May 1969 to June 1972).  
The provisions of 38 C.F.R. § 3.344(a) and (b) do not apply 
to disabilities which have not become stabilized and are 
likely to improve.  In addition, the veteran's combined rate 
of 60 percent did not decrease, thus the reduction did not 
result in actual reduction of compensation payments to the 
veteran.  38 C.F.R. § 3.105(e) (1972).  

Service connection for residuals of a shell fragment wound to 
the right lung was granted in January 1970, and a 40 percent 
evaluation was assigned.  This was based on service medical 
records and a December 1969, VA medical examination report.  
The service records showed that the veteran was hospitalized 
in June 1968, for multiple shell fragment wounds including 
wounds of the chest.  It was noted that the wounds were 
sustained as the result of mortar fire and initial treatment 
consisted of wound debridement and a right hemopneumothorax 
was treated with a closed thoracostomy.  On VA examination in 
December 1969, he complained of pain.  Examination showed 
normal breath sounds, with no rales.  Scars that were non-
tender and non-adherent were noted.  

The service-connected residuals of a shell fragment wound of 
the right lung was assigned a 40 percent rating under Code 
6818.  At the time of the award, the 40 percent rating 
contemplated moderately severe injury with pain in chest and 
dyspnea on moderate exertion (exercise tolerance test), 
adhesions of diaphragm, with excursions restricted, moderate 
myocardial deficiency, and one or more of the following: 
thickened pleura, restricted expansion of lower chest, 
compensating contralateral emphysema, deformity of chest, 
scoliosis, hemoptysis at intervals.  

On VA examination in March 1972, the veteran complained of 
pain in the chest and right side.  He reported having 
shrapnel fragments in his chest.  He reported becoming short 
of breath when climbing stairs but stated hat he believed 
that this might be due to a 50-pound weight gain since 
discharge from service.  It was noted that he had no chronic 
cough, no orthopnea and no hemoptysis.  The contour of the 
chest was normal, and the maximal inspiratory measurement was 
44 and one half inches.  The maximal expiratory measurement 
was 43 and one half inches.  Both lungs were clear to 
palpation, percussion and auscultation.  No wheezes, rales or 
rhonchi were heard.  X-rays showed multiple shrapnel 
fragments overlying the chest.  The diagnosis was, 
hemopneumothorax, right lung, history of.  On neurological 
examination, the finding was, no neurological disease found.  

By rating decision in July 1972, reciting the pertinent facts 
documented in the claims file relative to the nature and 
severity of impairment from the veteran's service-connected 
disability, the RO reduced the veteran's disability rating 
for residuals of a shell fragment wound of the right lung 
from 40 to 20 percent disabling.  His combined rate of 60 
percent remained the same.  

Based on the above evidence of record, the Board finds that 
the July 1972, did not contain CUE.  The RO applied the 
correct law and regulations, and followed the correct 
procedure in effectuating the reduction of the disability 
rating.  As previously noted, at the time of the July 1972, 
decision, the residuals of a shell fragment wound of the 
right chest had been rated 40 percent disabling for less than 
5 years, making 38 C.F.R. § 3.344(a) and (b) inapplicable to 
this case.  

As noted above, in order to find that the July 1972 RO 
decision was CUE, it must be concluded that the evidence of 
record at the time that decision was rendered was such that 
the only possible conclusion, based on a review of such 
evidence, was that the rating criteria for a 40 percent 
rating under Codes 6818 were met.  The error must be 
undebatable.  In this case, the record does not show that the 
veteran had dyspnea on moderate exertion, adhesions of the 
diaphragm with excursions restricted, myocardial deficiency 
and thickened pleura, restricted expansion of the lower 
chest, compensating contralateral emphysema, deformity of the 
chest, scoliosis, or hemoptysis at intervals.  Thus, the 
veteran's argument that the RO had no reason to reduce his 
rating is not shown.  He has stated that the findings during 
the 1969 VA examination and the 1972 examination were the 
same; however, this merely suggests that the 40 percent 
rating previously applied when service connection was more 
than adequate, when compared with the rating criteria, since 
sustained improvement need not be shown in this case to 
reduce the rating.  

The veteran has reported that he was not informed of the 
reasons for the reduction.  The record shows that the rating 
action of July 1972, clearly pointed out the reasons that the 
20 percent evaluation was being assigned.  The record shows 
that he was sent a control document and an award letter in 
August 1972, documenting his account.  It is noted that a 
copy of a notification letter is not in the file.  The 
veteran's statement could be construed to mean that he did 
not receive adequate notification of the RO's action.  
However, a failure of the duty to assist or notify is not a 
basis for CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Further the veteran has not specified how, but for this 
possible error, the outcome would have changed.  Russell v. 
Principi, 3 Vet. App. 310 (1992).  The argument that the 
examination used as a basis for the reduction was incomplete 
and that the evidence was not properly evaluated, including 
his work records, a VA report of contact and a VFW report, 
amounts to a disagreement as to how the facts were weighed 
and interpreted, and does not amount to CUE.  Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  

It is clear that the veteran disagrees with the July 1972, RO 
decision and the way in which the RO interpreted and 
evaluated the evidence at that time.  Nevertheless, the July 
1972, action is in accord with the evidence of record at that 
time and also with all controlling legal criteria.  It is the 
Board's determination that the July 1972, decision does not 
contain the type of clear, indisputable, outcome-
determinative error which constitutes CUE on the reduction of 
the veteran's service-connected disability from 40 to 20 
percent disabling.  

Denial of TDUI 

In 1972 as it is now, total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(1972, 2001).  For the above purposes, disabilities resulting 
from common etiology or a single accident will be considered 
as one disability.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (1972, 2001).  
A finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 
4.15 (1972, 2001).  The provisions of 38 C.F.R. § 4.16(b) 
allow for extraschedular consideration for veterans who are 
unemployable due to service-connected disabilities but who do 
not meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).

Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his or her ability to keep and maintain 
substantially gainful work.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1972, 2001).  The question in a TDIU case is whether the 
veteran is capable of performing the physical and mental acts 
required by employment in general and not whether the veteran 
is, in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  The veteran's ability to maintain a 
specific job or a specific type of past employment is also 
not a controlling factor.  

The evidence of record at the time of the July 1972 RO 
decision did not demonstrate that the veteran was 
unemployable as a result of his service-connected disability.  
The veteran has not shown that the correct facts, as they 
existed at the time, were not before the adjudicator in July 
1972, or that the statutory or regulatory provisions extant 
at that time were incorrectly applied.  No assertion has been 
made with any degree of specificity as to what error of fact 
was made or how a different application of laws and 
regulations would dictate a "manifestly different" result.  
Fugo.  Rather, the effect of the veteran's contentions is 
that he is merely asserting disagreement with how the RO 
evaluated the facts before it at that time.  In other words, 
he has merely asserted that the RO should have viewed the 
evidence differently.  This is an assertion which is 
inadequate to raise a CUE claim.  Id.

In addition to having had all the probative correct facts 
before it, the Board finds that the RO correctly applied the 
pertinent law and regulations in considering the evidence.  
At the time of the July 1972, decision, the evidence did not 
establish that the veteran's service-connected disabilities 
were of such severity that he was precluded from gainful 
employment.  At the time of his December 1969 examination, 
the veteran indicated that he was employed.  In March 1972, 
the veteran reported that he was unable to get work, and 
vocational rehabilitation was discussed with the veteran.  
The veteran stated in March 1972, that he was 100 percent 
disabled since he was not qualified to do office work and 
could not do manual labor.  It was noted that he had started 
college in July 1971, and attended Summer school and the Fall 
semester.  He reported that he did not return in January 
1972, because he had to work to pay family medical bills.  
The March 1972, examination was considered by the RO and was 
found to show freedom of motion of the spine and extremities, 
and no showing that the veteran was unable to work.  

There was more than sufficient evidence in the record, when 
the RO made its decision, to make that decision tenable.  The 
RO neither ignored the facts nor the law; it committed no 
undebatable error which would have provided a manifestly 
different result.  

The veteran has argued that if his 40 percent evaluation had 
not been reduced by the RO in the same rating action, he 
would have met the schedular requirements for a total rating.  
The Board has found that the reduction was not CUE, thus a 
finding that the denial of TDIU was CUE as a result of a 
decision that the veteran claims was CUE is not viable.  
However, even if the reduction had not been proper and a 40 
percent evaluation had remained in effect, the veteran's 
total combined rating would not have been 70 or more.  His 
combined rating was, and remained 60 percent.  In addition, a 
TDIU might still be awarded even if the requisite schedular 
criteria are not met if a claimant is nevertheless shown to 
be "unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities". 38 
C.F.R. § 4.16(b).  In this instance, the evidence of record 
failed to establish that the veteran's service-connected 
conditions rendered him unable to secure or follow a 
substantially gainful occupation, as required for a TDIU 
rating.  38 C.F.R. § 4.16 (1972).  

Thus, the Board finds that the RO decision of July 1972, 
which denied entitlement to TDIU did not contain CUE.  

ORDER

Clear and unmistakable error not having been found in the 
rating decision of July 1972, which reduced the veteran's 
service-connected residuals of a shell fragment wound of the 
right lung from 40 to 20 percent disabling, the appeal is 
denied.  

Clear and unmistakable error not having been found in the 
rating decision of July 1972, which denied entitlement to a 
total disability rating based on unemployability due to 
service-connected disability, the appeal is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

